DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9-11, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lacroix et al. (US 10,703,356 B2), hereafter referred to as Lacroix.
Consider claim 1.  Lacroix teaches a refuse vehicle (see column 1, lines 52-53) comprising:  a chassis (chassis of vehicle); an energy storage device (34; see fig. 1) supported by the chassis and configured to provide electrical power to a prime mover (via 32 or 40), wherein activation of the prime mover selectively drives the refuse vehicle (via 14, 16); a body for storing refuse therein supported by the chassis (see column 1, lines 52-53); and an electric power take-off system (50) positioned on the body, the electric power take-off system including an inverter (54), an electric motor (56), and a hydraulic pump (58) driven by the electric motor, wherein the inverter receives electrical power from the energy storage device and supplies electrical power to the electric motor, and wherein the electric motor drives the hydraulic pump to convert the electrical power into hydraulic power (see fig. 1 and column 4, lines 44-50).
Consider claim 2.  Lacroix teaches that the inverter (54) receives direct current power from the energy storage device (34) and supplies alternating current power to the electric motor (56; see fig. 1).
Consider claim 9.  Lacroix teaches that hydraulic power produced by the electric power take-off system is used to operate a compactor on the refuse vehicle (via 24; see column 9, lines 28-32).
Consider claim 10.  Lacroix teaches a vehicle (see column 1, lines 52-53) comprising:  a chassis (chassis of vehicle); an energy storage device (34; see fig. 1) supported by the chassis and configured to provide electrical power to a prime mover (via 32 or 40), wherein activation of the prime mover selectively drives the vehicle (via 14, 16); a body defining a storage compartment supported by the chassis (see column 1, lines 52-53); and an electric power take-off system (50) positioned on the body, the electric power take-off system including an inverter (54), an electric motor (56), and a hydraulic pump (58) driven by the electric motor, wherein the inverter receives electrical power from the energy storage device and supplies electrical power to the electric motor, and wherein the electric motor drives the hydraulic pump to convert the electrical power into hydraulic power (see fig. 1 and column 4, lines 44-50).
Consider claim 11.  Lacroix teaches that the inverter (54) receives direct current power from the energy storage device (34) and supplies alternating current power to the electric motor (56; see fig. 1).
Consider claim 16.  Lacroix teaches a refuse vehicle (see column 1, lines 52-53) comprising:  a chassis (chassis of vehicle); an energy storage device (34; see fig. 1) supported by the chassis and configured to provide electrical power to a prime mover (via 32 or 40), wherein activation of the prime mover selectively drives the refuse vehicle (via 14, 16); a receptacle for storing refuse therein supported by the chassis (see column 1, lines 52-53); an electric power take-off system (50) positioned on the receptacle, the electric power take-off system including an inverter (54), an electric motor (56), and a hydraulic pump (58) driven by the electric motor, wherein the inverter receives electrical power from the energy storage device and supplies electrical power to the electric motor, and wherein the electric motor drives the hydraulic pump to convert the electrical power into hydraulic power (see fig. 1 and column 4, lines 44-50); a lifting system movable relative to the receptacle using hydraulic power from the electric power take-off system; and a compactor positioned within the receptacle and movable relative to the receptacle using hydraulic power from the electric power take-off system (24 and 28; see column 9, lines 28-32).
Consider claim 18.  Lacroix teaches that the inverter (54) receives direct current power from the energy storage device (34) and supplies alternating current power to the electric motor (56; see fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 12-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lacroix (US 10,703,356 B2) in view of Churchman, deceased (US 3,802,585), hereafter referred to as Churchman.
Consider claims 3-5, 12-14, and 19.  Lacroix does not explicitly teach where the electric motor and the hydraulic pump are located on the vehicle.  Churchman teaches that it is known to locate a hydraulic system (80) within a cabinet housing within a body (10) of a refuse vehicle (see column 4, lines 38-41).  It would have been obvious to a person having ordinary skill in the art to modify Lacroix’s electric motor and hydraulic pump to be located in a housing as taught by Churchman in order to shield the hydraulic system from damage.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lacroix (US 10,703,356 B2) in view of Howell et al. (US 9,216,856 B2), hereafter referred to as Howell.
Consider claim 17.  Lacroix does not explicitly teach a disconnect as specifically claimed.  Howell teaches a disconnect positioned between an energy storage device and an electric power take-off system, wherein the disconnect is configured to electrically decouple the energy storage device from the electric power take-off system (see column 2, lines 41-43).  It would have been obvious to a person having ordinary skill in the art to modify Lacroix’s electric power take-off system with a disconnect as taught by Howell in order to lockout the power take-off system to improve safety during shutdown or maintenance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 10, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,254,498.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims use equivalent language and the instant claims encompass the patented claims.
Allowable Subject Matter
Claims 6-8, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652